DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in Reply to the amendment/request for reconsideration after non-final rejection (hereinafter “Response”) dated 01/06/2021.  Claim(s) 1-4 are presently pending.  Claim(s) 1 is/are amended.  Claim(s) 4 is/are new.
Response to Arguments
Regarding the rejection of claim(s) 1 under 35 U.S.C. 102(a)(2) as being anticipated by Vestergaard Kragelund et al. (US Pub. No. 2018/0283383), and of claim(s) 2-3 under 35 USC 103 as being unpatentable over Vestergaard Kragelund et al. in view of Benware (US Pat. No. 3,642,248), the applicant(s) argues that these references, separately or combined, do not teach the communication path as claimed, such that under sufficiently high pressure, the sealing member is not in the communication path, as required by the amended claim 1.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1 and 4 under 35 USC 102(a)(1) as being anticipated by Zhou et al. (US Pub. No. 2017/0082117 A1), and claims 2-3 under 35 USC 103 as being obvious over Zhou et al. in view of Benware.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US Pub. No. 2017/0082117 A1).
Regarding claim 1, Zhou et al. discloses an electric pump (Fig. 1-10) comprising: 
a motor housing (8-1, Fig. 5 and Para. [0039]); 
b.	a pump housing (17) adjacent to the motor housing; 
c.	a rotor (see annotated figure below) accommodated in the motor housing and axially supported by a rotating shaft (14-2, Fig. 7); 
d.	a stator (8-2) disposed radially outward of the rotor and fixed to the motor housing (Fig. 5, and Para. [0039], “fixed stator core”); 
e.	a pump unit (impeller 14) accommodated in the pump housing and configured to suck and discharge a fluid by rotation of the rotor ([0055]); and 
f.	a cup-shaped can (“isolation sleeve” 12) provided between the rotor and the stator to prevent the fluid in the pump unit from being introduced into the stator ([0041]), 
i.	wherein a seal member (“O-ring” 11) is disposed between the can and the motor housing (see Fig. 1 and 2),
ii.	wherein a communication path (see second annotated figure below) that communicates an inner side of the can with an outer side of the can is formed 
    PNG
    media_image1.png
    883
    1509
    media_image1.png
    Greyscale
housing and the pump housing at a position closer to an opening side of the can than the seal member when a hydraulic pressure inside the can is greater than a 
predetermined value (see annotated figure below; here, the gap between the can and pump housing forms a path for fluid communication, and it is clear that, when the pump chamber is at high enough pressure, the can is pressed in away from the pump housing, and the seal 16 in this path may fail at sufficiently high pressure, thereby the path may be opened) so that the can presses against the seal member (“O-ring 11) such that the seal member is not in the communication path (see annotated figure below; here, since “the seal member” is interpreted as the seal 11 between the can and the motor housing, when the pressure in the pump chamber is sufficiently high, the can is pressed towards the motor housing, therefore the seal is 
    PNG
    media_image2.png
    882
    1231
    media_image2.png
    Greyscale
also pressed, and it is further clear from the annotated figure above that the seal 11 is not in the fluid communication path), and 
iii.	wherein the communication path communicates the inner side of the can with an outer side of the electric pump through a gap (see annotated figure below) formed between the motor housing and the pump housing (see annotated figure below; here, the can is placed in a gap between the pump and motor housings, and the communication path runs between the pump housing and can, therefore it runs through the gap).

Regarding claim 4, Zhou et al. discloses an electric pump (Fig. 1-10) comprising: 
a motor housing (8-1, Fig. 5 and Para. [0039]); 
b.	a pump housing (17) adjacent to the motor housing; 
c.	a rotor (see first annotated figure below) accommodated in the motor housing and axially supported by a rotating shaft (14-2, Fig. 7); 
d.	a stator (8-2) disposed radially outward of the rotor and fixed to the motor housing (Fig. 5, and Para. [0039], “fixed stator core”); 
e.	a pump unit (impeller 14) accommodated in the pump housing and configured to suck and discharge a fluid by rotation of the rotor ([0055]); and 
f.	a cup-shaped can (“isolation sleeve” 12) provided between the rotor and the stator to prevent the fluid in the pump unit from being introduced into the stator ([0041]), 
i.	wherein a seal member (“O-ring” 11) is disposed between the can and the motor housing (see Fig. 1 and 2),
ii.	wherein a communication path (see second annotated figure above) that communicates an inner side of the can with an outer side of the can is formed between the motor housing and the pump housing at a position closer to an opening side of the can than the seal member when a hydraulic pressure inside the can is greater than a predetermined value (see second annotated figure below; here, the gap between the can and pump housing forms a path for fluid communication, and it is clear that, when the pump chamber is at high enough pressure, the can is pressed in away from the pump housing, and the seal 16 in this path may fail at sufficiently high pressure, thereby the path may be opened) so that the can presses against the seal member (“O-ring 11) such that the seal member is not in the communication path (see second annotated figure below; here, since “the 
iii.	wherein the communication path communicates the inner side of the can with an outer side of the electric pump through a groove formed in one or both of end surfaces which face each other between the motor housing and the pump housing (see second annotated figure above; here the groove in which seal member 16 is fitted is located in the face of the pump housing facing the motor housing and is part of the communication path).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Pub. No. 2017/0082117 A1) in view of Benware (US Pat. No. 3,642,248).
Regarding claim 2, Zhou et al. discloses that 
the can includes a flange (12-1, 12-2, 12-3, Fig. 8) that is provided on an end thereof at the opening side and extends radially outward between the motor housing and the pump housing (see annotated figure below), 
the seal member (“O-ring” 11) is disposed between the motor housing and the flange (see Fig. 1 and annotated figure below), and 
the flange of the can is configured to abut on the seal member in a state of having a gap with the motor housing (see annotated figure below), and 
the communication path is formed by narrowing the gap (here, since the communication path is between the can and the pump housing, if the can is drawn closer to the motor housing, thereby closing the gap with the motor housing, the can must also pull away from the pump housing, thereby opening the communication path).  
Zhou et al. fails to teach that the seal member is elastic.
Benware teaches (Fig. 1-4) a sealing system for use in sealing gaps between two components in pressurized machines such as pumps (Col. 3, line 69 – Col. 4, line 15).  The sealing system includes a trench (102) in the first component into which is disposed an elastically deformable O-ring seal (118), which, due to its elasticity, is preloaded to press against an intermediate wear member (109) (Col. 4, lines 47-62), which abuts against the seal member and is positioned between the seal member and the second component.  Because of this pressing, the intermediate wear member is thereby pressed against the second component (see Col. 4, line 51-63).  By urging of the intermediate wear member against the second component in the gap between first and second components, it is possible to create a sealing action between components that can withstand system pressure and prevent leakage (see Col. 2, line 1-24). 
Because Benware describes a seal system for use in sealing gaps between two components in pressurized machines such as pumps, and Zhou et al. describes an electric pump, it would have been 

    PNG
    media_image3.png
    882
    1231
    media_image3.png
    Greyscale
Regarding claim 3, Zhou et al. discloses that the elastic seal member is positioned between the can and the motor housing, and Benware teaches in the above modification that the elastic member is preloaded, pressing against the flange, thus it is clear from the annotated figure below that the flange of the can is pressed towards the pump housing by the seal member, thereby closing the communication path, since the communication path is between the flange and the pump housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Here, Osawa et al. (EP 2918839) exhibits an electric pump, with pump and motor housings, which may include a groove on an end face for receiving a protruding member part of a partition member that separates the pump and motor housings, in order to aid in fixing the partition member to the housing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747